Citation Nr: 1440216	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-03 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The Veteran had active service from June 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which in part denied service connection for PTSD. 

In March 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  

The Board remanded the claim in September 2012 for further development and consideration. 

In March 2013, the Veteran submitted additional evidence, and the Veteran's representative waived RO consideration of that evidence in his August 2014 informal hearing presentation.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is needed in this case.

The Veteran underwent a VA examination in October 2012, wherein the examiner determined that the Veteran did not meet the diagnostic criteria for PTSD and that she could not find evidence that he has ever reported symptoms that meet the full criteria for PTSD in the treatment records.

Subsequent to that examination, the Veteran's treatment records from the Vet Center were received, and suggest that he is experiencing PTSD symptoms. 

As the Veteran's stressor has been verified, and the Vet Center records suggest he may be experiencing symptoms of PTSD, the Board will afford the Veteran another examination to determine whether he meets the diagnostic criteria for that disorder.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA mental health treatment records dating since November 2012.

2.  Schedule the schedule the Veteran for a VA PTSD examination to determine whether he meets the diagnostic criteria for that disorder.  The claims file must reviewed by the examiner in conjunction with the examination.  The examiner should be advised that the Veteran's stressors of being in Vietnam during Typhoon Hester in October 1971 and witnessing a chopper crash and the barracks collapse has been verified.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD.  If not, the examiner should opine on whether any other psychiatric disability diagnosed on examination (other than personality disorders), is at least as likely as not (50 percent probability or greater) related to any incident of service.  A complete rationale for all opinions expressed should be provided.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If     the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



